This action was brought upon the bonds of the defendants as a corporation. The plaintiff had placed it upon the calendar as a preferred cause, under the provisions of title 4, chap. 8, sec. 9, page 756 of the 3d part of the Revised Statutes, (5th ed.,) which enacts that “ every issue of fact joined in such a cause, shall have a preference, at the court at which it shall be noticed for trial, to all other causes ; and every case made, special verdict rendered, bill of exceptions and demurrer to evidence taken, on such trial, and every issue of law joined on the pleadings in any such suit, shall have a preference in the argument thereof in any court where the same may be pending.” The defendants claimed that the effect of section 471 of the Code was such as to do away with such right of preference where the action was brought in conformity to the Code.
The court held the provision of the statute still in force, and the case held its preferred place accordingly.